Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25-28, and 30-40
Claims 21-23, 25-28, and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (Permanent Downhole Cable, Brochure, 2014; “Schlumberger”) in view of Sarchi et al. (2012/0082422; “Sarchi”) and further in view of LeBlanc, Michael (WO 2015152929 A1; “Le Blanc”).
Regarding claim 21, Schlumberger discloses a cable with an outer tube, wherein the cable has a yield strength of at least 2200 lbf at no greater than 0.48% strain as measured after ageing at 150 degrees Celsius for 30 days. Schlumberger, p. 2 (disclosing a permanent downhole cable with 0.25 inch diameter stainless steel tube and a yield strength of 95,000 psi at 150 degrees Celsius) and p. 1 (disclosing that the mechanical support for interior elements of the cable is provided by filler material disposed along the inside surface of the stainless steel tube).
Further regarding claim 21, Schlumberger does not explicitly disclose a core optical unit comprising at least one optical fiber; a matrix layer surrounding and contacting the core optical unit; extrusion layer surrounding the reinforced polymer matrix; and wherein the outer tube surrounds the extrusion layer.
However, Sarchi discloses in figures 1a, 1b, and 3-6, and related text including paragraphs [0084], [0097], [0130], [0135]–[0137], [0158], and [0166], embodiments which disclose, for example, a core optical unit comprising at least one optical fiber (for example, 5) ; a matrix layer (for example, 6) surrounding and contacting the core optical unit; Sarchi, par. [0090] (“The strain-transferring filler 6 can be based on a polymeric material … extruded around the strain sensor 5.”); extrusion layer surrounding the reinforced polymer matrix. Sarchi, par. [0095] (“Interstitial areas 11 are filled with polymeric filler such as an EPR based compound. An outer jacket 14 is provided, for example by extrusion. To increase the resistance of the electric cable to mechanical stresses, the outer jacket 14 is preferably made of a cured polymeric material, preferably based on a reinforced heavy-duty thermosetting elastomer, such as high density polyethylene (HDPE), polychloroprene, polyurethane or NBR-based compound.”).
[0084] In the embodiment illustrated in FIGS. 1a-1b, the geometrical configuration of the strain-transferring filler 6 is such that the filler contact a plurality of longitudinal structural elements positioned in radial external position with respect to the strain sensor 5, also when the cable is in a substantially unstrained condition.
[0085] From the geometrical construction of the electric cable and the number of longitudinal structural elements integrated in the cable, the strain-transferring filler 6 of FIGS. 1a and 1b has a shape approximately of a trefoil.
[0086] As used herein, with "substantially unstrained condition" it is intended to describe a reference condition of the electrical cable with an average reference strain in the fibre of the strain sensor, which may correspond to a condition before handling the cable from its original drum provided by the manufacturer, such as before the transfer to winding and anchoring reels or tender and pulley systems. In most practical cases, however, the reference condition refers to the cable after installation in the mobile equipment, i.e., after transfer from the original drum, and before employment, thus before being exposed to relevant tensional loads. A preferred reference condition can correspond to the state of the cable mounted on the crane, the crane being set at the maximum extension thereof, i.e. the cable is deployed for most of its length. Measurements effected by the Applicant have shown that, in the substantially unstrained condition, in a cable comprising a single-mode 250-.mu.m optical fibre as strain optical fibre, the strain ranged from -0.2 to 0.3%. Said cable strain can vary along the cable length, due to manufacturing conditions, though a cable with a residual strain, which is substantially longitudinally constant, is preferred since it may simplify monitoring of the cable in accordance to the invention.
[0087] The substantially unstrained condition provides a reference value with respect to which the strain of the cable in use is measured. In Brillouin methods, wherein distributed strain along the cable length is measured, the substantially unstrained condition can refer to a plurality of reference values measured at different locations along the cable length.
[0088] As strained condition is intended any condition different from the substantially unstrained condition, as defined herein. Tensile stresses in the cable can be measured as strain deviations, namely increments if the cable is elongated or decrements if the cable is compressed, from the average reference value.
[0089] The strain-transferring filler 6 is made of a material having elastic properties such to react to the maximum strain for which the cable exhibits an elastic behaviour without permanent deformation of the filler (i.e., reversibility of the deformation). The strain-transferring filler material is selected to suitably stretch along the cable undergoing elongation and to substantially recover the deformation when the external tensile loads are removed, at least for tensile loads corresponding to the allowed maximum strain, beyond which a permanent and irreversible deformation of the cable takes place.
[0090] The strain-transferring filler 6 can be based on a polymeric material, advantageously extruded around the strain sensor 5. Thermosetting elastomers having an elastic behaviour within a relatively large range of strain, e.g., exceeding 1%, were found to be particularly suitable for the cable of the invention. Advantageously, thermosetting elastomers are observed to adhere with high friction to the surfaces of the longitudinal structural elements. For example, it has been noted that thermosetting elastomers provide a strong adhesion with the semi-conductive materials that typically surround the cores of some electric cables, while exhibiting a friction not detrimental for the semi-conductive external surface of the cores. A reliable strain transfer having a predicable or at least derivable relationship between the strain experienced in a longitudinal structural element of the cable and the strain measured in the sensor was observed to occur.
[0091] Advantageously, the material of the strain-transferring filler is resistant to thermal treatments that may take place during cable manufacturing, such as during curing of the outer sheath of the electric cable, typically carried out at approximately 200.degree. C.
[0092] Preferably, the strain-transferring filler comprises a thermosetting elastomer cross-linked by means of steam pressure, irradiation with electron beam, salt bath dipping or silane cross-linking systems. In general, the strain-transferring filler is preferably made of elastomers having an elastic modulus between 0.01 and 0.7 GPa. For example, the strain-transferring filler is selected from the group consisting of ethylene propylene diene rubber (EPDM), ethylene propylene rubber (EPR), nitrile-butadiene rubber (NBR).
[0094] In some embodiments, the strain-transferring filler 6 can be electrically conductive.
[0095] Interstitial areas 11 are filled with polymeric filler such as an EPR based compound. An outer jacket 14 is provided, for example by extrusion. To increase the resistance of the electric cable to mechanical stresses, the outer jacket 14 is preferably made of a cured polymeric material, preferably based on a reinforced heavy-duty thermosetting elastomer, such as high density polyethylene (HDPE), polychloroprene, polyurethane or NBR-based compound.
[0096] Optionally, to increase the torsion resistance of the electric cable, an armour 15 in form, for example, of braids or double spiral of reinforcing yarns, such as metal or polyester yarns, for instance made of Kevlar.RTM. (aromatic polyamide), is provided.
[0097] The Applicant has realised that, in order to ensure that strain transfer takes place between the optical fibre of the strain sensor and the longitudinal structural elements of the cable, across the whole range of measurable values of elongations, it is advantageous that strong and substantially uniform adhesion is present among the layers surrounding the optical fibre and mechanically coupling the optical fibre with the strain-transferring filler. This allows mechanical congruence between the optical fibre of the strain sensor and the strain-transferring filler.
[0130] The optical fibre 24 of the temperature sensor is preferably a single-mode fibre and temperature is measured by using Brillouin backscattering techniques. However, use of a multimode optical fibre can be envisaged for temperature detection. In the latter case, temperature measurement can be carried out by using known techniques based on Raman scattering. Preferably, the optical fibre 24 is helically wound with respect to a central longitudinal axis extending along the cable. For example, optical fibre 24 is twisted around a longitudinal member. In case of an electric cable comprising an optical fibre element comprising more than one optical fibre, two fibres can be helically wound around each other along a longitudinal direction, one of the two fibres being employed as optical fibre of the temperature sensor. The optical fibre 24, being free from mechanical stresses, is only influenced by thermal expansion and can be used for temperature monitoring. When measuring the strain by means of Brillouin backscattering techniques, the strain optical fibre is affected by both the strain and the temperature changes. The temperature contribution can be subtracted by optically coupling the optical fibre 24 with the strain optical fibre and by measuring the temperature changes in the optical fibre 24.
[0135] FIG. 4 is a cross-sectional view of an electric cable, according to a further embodiment of the present invention. Same numbers are used to identify like components having the same or similar functions to the elements of FIGS. 1a and 1b. Electric cable 40 comprises four longitudinal structural elements, namely three power cores 43 and an earth conductor 44, being arranged radially external with respect to the strain sensor 5, which can have the construction described with reference to FIGS. 2a and 2b. Power cores 43 and earth conductor 44 comprise each a conductor 45, for example in form of a bundle of stranded tinned or bare copper electrical wires, surrounded by an insulating polymeric layer 46. The strain-transferring filler 47 embeds the strain sensor 5 and fills the interstices between the strain sensor and the longitudinal structural elements. Properties and geometrical shape of the strain-transferring filler 47 are such that mechanical coupling, and in particular mechanical congruence, exists between the longitudinal structural elements 43 and 44 and the strain sensor 5, also in an unstrained condition of the cable.
[0136] Cable 40 can be a 1 kV power cable, such as for vertical reeling applications. In the embodiment shown in FIG. 4, a temperature sensor 48 is integrated in a region radially internal to the longitudinal structural elements, and in particular within the strain-transferring filler 47. The temperature sensor 48 comprises an optical fibre 49, which is preferably a single-mode optical fibre, loosely disposed in a longitudinally extending module 41, which is preferably made of ETFE or PBT. The outer diameter of the module 41 is, for instance, of 2 mm.
[0137] Alternatively, the temperature sensor can be integrated in a peripheral area of the electric cable cross-section, radially external to the longitudinal structural elements.
[0158] The correlation between the strain in the strain optical fibre and the strain in the electric cable including the strain optical fibre can be determined by the manufacturer using a strain calibration fixture, which is capable of imposing a known amount of longitudinal elongation to the cable. By means of a Brillouin scattering technique, the optical fibre is analysed in order to determine the elongation in the fibre from the cable at rest position and subject to a known amount of elongation. For instance, to a (AUL).sub.cable of 1% corresponds a (.DELTA.L/L).sub.fibre of 0.75%, indicating a 75% strain transfer from the cable to the fibre when the cable is subject to a uniform and "static" elongation. 
[0166] Referring again to FIGS. 8 and 9, each heavy-duty cable 85 comprises a strain sensor and a temperature sensor. The strain sensor comprises an optical fibre mechanically coupled to, and in particular mechanically congruent with, at least a longitudinal structural element of the cable, whereas the temperature sensor comprises an optical fibre integrated in the cable in a loose configuration. At least the optical fibre of the strain sensor, and preferably also the optical fibre of the temperature sensor, is a single mode optical fibre. Preferably, strain and temperature optical fibres are telecom-grade optical fibres.
Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0158], and [0166] (emphases added).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger does not explicitly disclose a core optical unit comprising at least one optical fiber; a matrix layer surrounding and contacting the core optical unit; extrusion layer surrounding the reinforced polymer matrix; and wherein the outer tube surrounds the extrusion layer because the resultant configuration would facilitate detecting dynamic forces. Sarchi, par. [0140] (“In the embodiments shown with reference to FIGS. 1, 3, 4 and 5, the longitudinal structural elements of the electric cable are in direct mechanical coupling with the strain-transferring filler, i.e., there is mechanical congruence between the longitudinal structural elements and the strain-transferring filler, in a strained condition. The resulting cable construction enables an effective and quick transfer of the strain experienced by the longitudinal structural elements, such as the cores or the earth conductors, to the strain sensor. The fast reaction to strain variations allows the detection of dynamic tensile forces, occurring for instance in abrupt changes of winding directions or load/unload movements of the mobile equipments.”).
Further regarding claim 21, Schlumberger in view of Sarchi does not explicitly disclose that the polymer matrix layer is a reinforced polymer matrix layer.
However, LeBlanc discloses in figure 1, and related text, “an optically conducting core 202 having a plurality of optical fibers 204. In the illustrated embodiment, each of the optical fibers 204 has a coating layer 206, such as a silicone coating layer, therearound. The plurality of optical fibers 204 or fiber bundle may be disposed within a tube 208, such as a polymer tube formed from a perfluoroalkoxy alkane (PFA) polymer. An optional interstitial material 210, such as a silicone resin, may be used to fill the volume between optical fibers 204 and tube 208. … Optically conducting core 202 is integrally positioned within a fiber reinforced polymer 212. Fiber reinforced polymer 212 may be formed from a thermoplastic, such as a polyphenylene sulfide (PPS) polymer, having reinforcing carbon fibers disposed therein, such as long continuous carbon fibers. In the illustrated embodiment, a non-abrasive smooth coating 214 formed from a thermoplastic …” LeBlanc, par. [0023].
[0021] Figure 1 is a cross sectional view of a composite slickline cable 100 according to an embodiment of the present disclosure. Composite slickline cable 100 includes an optically conducting core 102 having a single optical fiber 104. In the illustrated embodiment, a coating layer 106, such as silicone coating, is disposed around optical fiber 104 and a jacket 108 formed from a thermoplastic, such as a polyether ether ketone (PEEK) polymer, is positioned around coating layer 106. Alternatively or additionally, optical fiber 104 could have a cladding layer, such as polyimide layer, disposed therearound. In the illustrated example, optically conducting core 102 may have an outside diameter of about 0.60 millimeters to about 0.90 millimeters, wherein optical fiber 104 may have an outside diameter of about 0.10 millimeters to about 0.30 millimeters and coating layer 106 may have an outside diameter of about 0.40 millimeters to about 0.60 millimeters. Optically conducting core 102 is integrally positioned within a fiber reinforced polymer 110. Fiber reinforced polymer 110 may be formed from a thermoplastic, such as a polyphenylene sulfide (PPS) polymer, having reinforcing carbon fibers disposed therein, such as long continuous carbon fibers. The carbon fibers may form between about 20 percent to about 80 percent or more of the volume of fiber reinforced polymer 110. In the illustrated embodiment, a non- abrasive smooth coating 112 formed from a thermoplastic, such as a polyether ether ketone (PEEK) polymer, may be disposed on the outer surface of fiber reinforced polymer 110. In the illustrated example, composite slickline cable 100 may have an outside diameter of about 4.064 millimeters or about 0.160 inches.
[0023] Figure 2 is a cross sectional view of a composite slickline cable 200 according to an embodiment of the present disclosure. Composite slickline cable 200 includes an optically conducting core 202 having a plurality of optical fibers 204. In the illustrated embodiment, each of the optical fibers 204 has a coating layer 206, such as a silicone coating layer, therearound. The plurality of optical fibers 204 or fiber bundle may be disposed within a tube 208, such as a polymer tube formed from a perfluoroalkoxy alkane (PFA) polymer. An optional interstitial material 210, such as a silicone resin, may be used to fill the volume between optical fibers 204 and tube 208. In the illustrated example, optically conducting core 202 may have an outside diameter of about 0.80 millimeters to about 0.90 millimeters. Optically conducting core 202 is integrally positioned within a fiber reinforced polymer 212. Fiber reinforced polymer 212 may be formed from a thermoplastic, such as a polyphenylene sulfide (PPS) polymer, having reinforcing carbon fibers disposed therein, such as long continuous carbon fibers. In the illustrated embodiment, a non-abrasive smooth coating 214 formed from a thermoplastic, such as a polyether ether ketone (PEEK) polymer, may be disposed on the outer surface of fiber reinforced polymer 212. The carbon fibers may form between about 20 percent to about 80 percent or more of the volume of fiber reinforced polymer 212. In the illustrated example, composite slickline cable 200 may have an outside diameter of about 4.064 mm or about 0.160 inches.
[0024] Composite slickline cable 200 will be subjected to axial stresses, particularly tensile stresses, each time composite slickline cable 200 is run into a well due to gravitational forces, the weight of tools being supported by composite slickline cable 200, pulling operations performed by composite slickline cable 200 and the like. As stated above, optically conducting core 202 is integrally positioned within fiber reinforced polymer 212 such that axial stress applied to composite slickline cable 200 is shared by fiber reinforced polymer 212 and optically conducting core 202 including optical fibers 204. One failure mode of optical fibers is the growth of surface or internal cracks, which can be accelerated by excessive tensile stress. To prevent such premature failure of optical fibers 204, in the present disclosure, residual strain in optical fibers 204 is optimized during the manufacturing process of composite slickline cable 200 to a predetermined and desirable level. For example, when composite slickline cable 200 is axially unstressed, having neither external tension nor compression applied thereto and, composite slickline cable 200 is at or near an ambient temperature between about 20 and 25 degrees Celsius, the residual strain in optical fibers 204 is at the predetermined level, such as between about -1,000 microstrain and about 500 microstrain. In certain embodiments, the predetermined level of residual strain in optical fibers 204 may be between about -1,000 microstrain and about -500 microstrain, between about -500 microstrain and about -10 microstrain, between about -200 microstrain and about 200 microstrain, between about -100 microstrain and about 100 microstrain or between about 10 microstrain and about 500 microstrain.
LeBlanc, pars. [0021], [0023], and [0024] (emphases added).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger in view of Sarchi such that the polymer matrix layer is a reinforced polymer matrix layer because the resulting configuration would facilitate tailoring the cable’s strain behavior. LeBlanc, Abstract.
Regarding independent claims 34 and 40, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger in view of Sarchi, and further in view of LeBlanc, as applied in the rejection of claim 21, to comprise:
34. A downhole strain sensing cable comprising: a core optical unit comprising at least one optical fiber; a reinforced polymer matrix layer surrounding and contacting the core optical unit; and an outer tube surrounding the reinforced polymer matrix layer, wherein the cable has a yield strength of at least 2200 lbf at no greater than 0.48% strain as measured after ageing at 150 degrees Celsius for 30 days.
40. A downhole strain sensing cable comprising: a core optical unit comprising at least one optical fiber; a reinforced polymer matrix layer surrounding and contacting the core optical unit; and an extrusion layer surrounding the reinforced polymer matrix, wherein the cable has a yield strength of at least 2200 lbf at no greater than 0.48% strain as measured after ageing at 150 degrees Celsius for 30 days.
because the resulting configurations would facilitate detecting dynamic forces, Sarchi, par. [0140], and tailoring the strain behavior. LeBlanc, Abstract.
Regarding dependent claims 22-23, 25-28, 30-33, and 35-39, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger in view of Sarchi, and further in view of LeBlanc, as applied in the rejection of claim 21, to comprise:
22. The downhole strain sensing cable of claim 21, wherein less than or equal to four optical fibers are included in the core optical unit. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
23. The downhole strain sensing cable of claim 21, wherein the at least one optical fiber comprises at least one single mode optical fiber and at least one multi-mode optical fiber. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
25. The downhole strain sensing cable of claim 21, wherein the core optical unit further comprises a cladding and a jacket, the cladding encasing the at least one optical fiber, the jacket surrounding the cladding. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
26. The downhole strain sensing cable of claim 25, wherein the cladding is formed from silicone and the jacket is formed from a fluoropolymer. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
27. The downhole strain sensing cable of claim 21, wherein the reinforced polymer matrix comprises a fiber reinforced polymer matrix. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
28. The downhole strain sensing cable of claim 27, wherein the polymer matrix of the fiber reinforced polymer matrix layer comprises one of a polyester resin, an acrylic-based resin, a terephthalic resin, or a vinyl ester resin. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
30. The downhole strain sensing cable of claim 21, wherein the extrusion layer is free from reinforcing fibers. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
31. The downhole strain sensing cable of claim 21, wherein the outer tube comprises metal. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
32. The downhole strain sensing cable of claim 31, wherein the metal comprises a steel. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
33. The downhole strain sensing cable of claim 21, wherein a maximum outer diameter of the outer tube is less than 0.3 inches. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
35. The downhole strain sensing cable of claim 34, wherein the cable further comprises an extrusion layer disposed between the reinforced polymer matrix layer and the outer tube. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
36. The downhole strain sensing cable of claim 35, wherein the cable is configured to bend such that the core optical unit, reinforced polymer matrix layer, the extrusion layer, and the outer tube move as a single unit when strain-inducing events are encountered.
37. The downhole strain sensing cable of claim 34, wherein the outer tube comprises metal. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
38. The downhole strain sensing cable of claim 34, wherein the polymer matrix of the reinforced polymer matrix layer comprises one of a polyester resin, an acrylic-based resin, a terephthalic resin, or a vinyl ester resin. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
39. The downhole strain sensing cable of claim 34, wherein a maximum outer diameter of the outer tube is less than 0.3 inches. Schlumberger, pp. 1-2; Sarchi, pars. [0084], [0097], [0130], [0135]–[0137], [0140], [0158], and [0166]; LeBlanc, Abstract and pars. [0021], [0023], and [0024].
because the resulting configurations would facilitate detecting dynamic forces, Sarchi, par. [0140], and tailoring the strain behavior. LeBlanc, Abstract.
Claim 24
Claim 24, as dependent upon claim 21, is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (Permanent Downhole Cable, Brochure, 2014; “Schlumberger”) in view of Sarchi et al. (2012/0082422; “Sarchi”) and further in view of LeBlanc, Michael (WO 2015152929 A1; “Le Blanc”), as applied in the rejection of claims 21-23, 25-28, and 30-40, and further in view of ‘T Hooft et al. (2015/0029511; “’T Hooft”).
Regarding claim 24, Schlumberger in view of Sarchi, and further in view of LeBlanc, as applied in the rejection of claim 21, does not explicitly disclose that the the at least one optical fiber is stranded along a length of the cable with a lay length of between 90 millimeters and 350 millimeters.
However,’T Hooft discloses in figure 11 and paragraphs [0068] and [0069] an optically sensing structure having three optical cores 9a,b,c helically twisted around central core 9d such that when the cores are curved/bent, they experience a strain which “will periodically change from tensile to compressive and vice versa with a periodicity of 18 mm owing to their helical winding.” ‘T Hooft, par. [0120].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger in view of Sarchi, and further in view of LeBlanc such that the the at least one optical fiber is stranded along a length of the cable with a lay length of between 90 millimeters and 350 millimeters because the configuration would facilitate determining changes in shape and/or position. ‘T Hooft, Abstract.
Claim 29
Claim 29, as dependent upon claim 21, is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (Permanent Downhole Cable, Brochure, 2014; “Schlumberger”) in view of Sarchi et al. (2012/0082422; “Sarchi”) and further in view of LeBlanc, Michael (WO 2015152929 A1; “Le Blanc”), as applied in the rejection of claims 21-23, 25-28, and 30-40, and further in view of Varkey et al. (2015/0294763; “Varkey”).
Regarding claim 29, Schlumberger in view of Sarchi, and further in view of LeBlanc, as applied in the rejection of claim 21, does not explicitly disclose that the extrusion layer comprises a foamed polymer extrusion.
However, Varkey discloses in figure 12 and paragraph [0061] a method of making a metal-clad fiber which has a foamed core surrounded by an extruded polymer jacket.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schlumberger in view of Sarchi, and further in view of LeBlanc such that the extrusion layer comprises a foamed polymer extrusion because the resultant configuration would facilitate cushioning and protecting against damage from compressive forces. Varkey, par. [0022].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874